Citation Nr: 0512889	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-09251A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a thyroid gland 
disorder, status post bilateral thyroidectomy.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
March 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 and later rating 
decisions by the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines, denying 
the veteran service connection for a thyroid gland disorder.

This case was previously before the Board and, in April 2001, 
it was remanded to the RO for further development.  While in 
remand status, the veteran presented for a travel board 
hearing at the Honolulu, Hawaii Regional Office (RO) and 
proffered testimony in support of his claim before the 
undersigned Veterans Law Judge.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.

FINDING OF FACT

The veteran's thyroid gland disorder was first shown many 
years after service and is not related to his military 
service.


CONCLUSION OF LAW

A thyroid gland disorder, status post bilateral thyroidectomy 
was not incurred in or aggravated by service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decisions noted above, a June 1999 statement of 
the case and a supplemental statements of the case dated in 
March 2000, 
July 2000, August 2002, and July 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in an April 2001 letter, the Manila Regional Office 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the April 2001 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision and the 
veteran was not specifically informed to furnish copies of 
any pertinent evidence in his possession pertinent to his 
claim not previously submitted as required by 38 C.F.R. 
§ 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The record reflects that the veteran had no recognized 
service for VA benefits during the period from 1941 until 
1945, a period during which he was an X-ray technician; the 
service department has confirmed service from July 22, 1946 
to March 23, 1949 with the New Philippine Scouts.  The 
discharge certificate from that period reflects that his 
military occupational specialty was duty soldier.  

The veteran's service medical records, to include his March 
1949 medical examination for service separation, are negative 
for complaints and/or findings suggestive of a thyroid 
disorder.

The post service medical evidence includes a copy of a 
December 1993 imaging report, which noted that a barium 
swallow revealed a mild external mass impression on the right 
side of the cervical esophagus in the region of the thyroid 
gland.  It was recorded that this finding may be due to the 
veteran's thyroid gland.  Private treatment records dated in 
December 1993 and January 1994 record diagnoses of thyroid 
neoplasm and goiter.

A January 1994 imaging report records a history of bilateral 
thyroidectomy.  A thyroid scan at that time was interpreted 
to confirm this history.

A cytology examination in January 1994, for the purpose of 
ruling out thyroid neoplasm, noted many macrophages, 
follicular cells, and colloid consistent with a cyst thyroid.  
No atypical cells were seen.

In a letter dated in October 1997, the veteran's private 
physician, Dr. E. M. C., reported that the veteran has been 
under her care since June 1994.  She listed a number of 
disorders being treated including a multinodular goiter.

In a statement received in November 1997, the veteran stated 
that he underwent thyroid gland related surgery in 1972 at 
the Medical Center Manila.  Received with this statement was 
a letter dated in May 1994 certifying that the veteran was a 
patient at that facility, under the care of Dr. G. E., from 
May 1972 to June 1972.  This statement also reported that the 
related medical records had been disposed as per hospital 
policy.

Of file is an extract from a chapter of  "The X-ray 
Information Book" which discusses how x-rays affect people.  
It is reported in this extract that organs and tissues that 
"are more sensitive to radiation exposures than others 
include the thyroid and the red bone marrow, where blood 
cells are manufactured."  It is also reported that signs or 
damage from x-ray exposure are not noticeable in most cases 
until sometime after exposure, perhaps a number of years.

The veteran was afforded a VA examination in March 2002 for 
the purpose of obtaining a medical opinion as to the etiology 
of his thyroid disease.  On this examination, it was noted 
that from 1944 to 1946 the veteran worked as an x-ray 
technician.  It was also noted that in 1968 he presented with 
a right sided thyroid mass and underwent subtotal 
thyroidectomy, which apparently revealed a benign histology.  
The examiner reported that currently the veteran is receiving 
thyroid hormone USP 60 mg daily for apparent primary 
hypothyroidism.  The veteran complained of a longstanding 
discomfort over the anterior neck over the area of his 
previous thyroid gland.  On physical examination, palpation 
of the anterior neck revealed no palpable thyroid tissue.  No 
cervical adenopathy was present and the surgical scars from 
his prior thyroidectomy were well healed.  Multinodular 
goiter and status post subtotal thyroidectomy in 1968 and in 
1972 was the diagnosis.  The examiner stated that the 
veteran's multinodular goiter was in remission.  He further 
noted that the veteran reported that when serving as an x-ray 
technician he used a lead apron for protection from radiation 
and did not wear a radiation badge.  The examiner opined that 
the veteran's development of multinodular goiter probably is 
not related to his work as an x-ray technician, provided that 
his lead lined apron protected the area of the thyroid gland.

In a statement dated in April 2002, Dr. G.G. E., reported 
that the veteran consulted in his clinic in May 1972 due to 
an anterior neck mass following a history of undergoing a 
thyroidectomy 10 years earlier.  He further stated that the 
veteran underwent a left thyroid lobectomy in May 1972 and 
that final histopathology revealed colloid nodule with 
degenerative change and hemorrhage.

A personal hearing was held in April 2003.  At that time the 
veteran testified that while serving with the Army as an x-
ray technician in 1945, he was found to have an elevated 
white blood cell count.  He said that this is "a sign of 
exposure already to radiation."  He said that he had thyroid 
surgery in 1962 and 1972 and is currently prescribed 
medication for his thyroid condition. He further testified 
that he wore a lead apron while working as an x-ray 
technician that covered the mid chest area to the knees.  He 
said that he took approximately 50 x-rays a day while on 
active duty.

A VA physician in March 2004 was requested to provide an 
opinion as to the relationship between the veteran's thyroid 
condition and his exposure to x-rays in light of his 
testimony indicating a lack of protection above the mid-chest 
area.  This physician in a memorandum dated that same month 
stated that he had reviewed the veteran's claims file to 
include the report of the veteran's March 2002 VA 
examination.  He noted that a review of medical literature 
lists the following as risk factors for multi-nodular goiter: 
1) age; 2) a history of radiation treatment specifically to 
the head and neck area; 3) smoking; and 4) autoimmune 
conditions.  He stated that there is a lack of evidence that 
the veteran was exposed to sufficient radiation to cause 
multi-nodular goiter formation.

At his hearing in April 2005, the veteran testified that as 
an x-ray technician in service he took as many as 300-400 x-
rays a day.  He said that he used, although not always, a 
lead apron that covered him from his shoulders to his knees.  
The veteran stated that he initially started having thyroid 
related problems in 1965.  He further testified that no 
physician has informed him that his thyroid condition is 
related to his history of x-ray exposure         
 

Analysis

It is the veteran's contention that his current thyroid 
condition, status post bilateral thyroidectomy is 
attributable to his duties as an x-ray technician in service.  
He maintains that unprotected exposure of his thyroid to 
daily radiation doses caused his thyroid disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d)

Certain chronic diseases, such as endocrinopathies, which are 
manifested to a compensable degree within a year of the 
veteran's separation from service, warrant a presumption of 
service incurrence or aggravation.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
   
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's statements and 
testimony with regard to his daily exposure to x-rays prior 
to his recognized military service.  However, there is no 
medical evidence demonstrating that the veteran had a thyroid 
disorder during his recognized military service or symptoms 
during that service reasonably diagnostic of such a disorder.  
The medical evidence of record shows that the veteran's 
thyroid condition was initially diagnosed no earlier than the 
1960's, approximately 11 or more years following service 
separation.  Such is too remote in time from service to 
support the claim that the veteran's thyroid disorder is 
related to service absent medical evidence to the contrary.  
Here the Board observes that there is no medical evidence to 
suggest that the veteran's thyroid disorder is related to 
service.  The veteran's own statements expressing his belief 
that these disorders are attributable to his military service 
are not probative.  As a layman, the veteran is not qualified 
to offer an opinion as to the date of onset of his illness or 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons were not qualified to 
provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

With respect to the veteran's specific contentions, as part 
of the development of this case VA physicians were requested 
to review the veteran's claims file and render an opinion as 
to whether the veteran's thyroid disorder is related to his 
history of x-ray exposure.  The veteran was examined in March 
2002 in connection with this request.  It was the qualified 
opinion of the VA examining physician that the veteran's 
thyroid disorder is probably unrelated to his work as an x-
ray technician.  This physician left open the question of 
whether this would be so if the veteran's thyroid gland was 
unprotected by lead shielding.  Subsequently, a VA physician 
in March 2004 considered this possibility and concluded that 
there was no evidence to show that the veteran's x-ray 
exposure was sufficient to cause his thyroid disorder.   The 
Board agrees.  This opinion is based on a thorough review of 
the veteran's medical history and is consistent with the 
evidence in its entirety.  Furthermore, the veteran has 
presented no contradictory medical evidence.  Also of 
significance is that the evidentiary record clearly suggests 
that the veteran's work as an X-ray technician occurred 
during a period of service not recognized by the service 
department, that is, before July 1946.  

After considering all the evidence, including the veteran's 
testimony, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
thyroid gland disorder and the claim is denied. 




ORDER

Service connection for a thyroid gland disorder, status post 
bilateral thyroidectomy is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


